    4:18-cv-03142-RGK-SMB Doc # 102 Filed: 03/10/21 Page 1 of 2 - Page ID # 2010




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

       JOHN DOE,                                   )
                                                   )
                            Plaintiff,             )    Case No. 4:18cv3142
                                                   )
       v.                                          )
                                                   )
       UNIVERSITY OF NEBRASKA,                     )    NOTICE OF APPEAL
                                                   )
       UNIVERSITY OF NEBRASKA                      )
       BOARD OF REGENTS, ET AL.                    )
                                                   )
                                                   )
                            Defendants.            )


       COMES NOW Plaintiff John Doe, by and through the undersigned counsel, and hereby

gives Notice that Plaintiff appeals to the United States Court of Appeals for the Eighth Circuit

from the:

       Memorandum and Order (Doc. # 98), and

       Judgment (Doc. # 99)

both entered in this action on February 8, 2021.

                                          PLAINTIFF, John Doe

                                          By: /s/ Matthew J. Donnelly
                                          Matthew J. Donnelly
                                          KS Bar # 23354
                                          Petefish, Immel, Hird, Johnson,
                                                 Leibold & Sloan, LLP
                                          842 Louisiana Street
                                          Lawrence, KS 66044
                                          (785) 843-0450
                                          (785) 843-0407 facsimile
                                          mdonnelly@petefishlaw.com
                                          Admitted Pro Hac Vice
    4:18-cv-03142-RGK-SMB Doc # 102 Filed: 03/10/21 Page 2 of 2 - Page ID # 2011




                               CERTIFICATE OF COMPLIANCE

       I certify that on 3/10/21, I electronically filed the foregoing with the Clerk of the Court
using the CM/ECF system, which will send notification to all parties who have entered an
appearance in this case. I further certify that the foregoing was emailed to:

Susan K. Sapp ssapp@clinewilliams.com
Lily Amare lamare@clinewilliams.com
Bren H. Chambers bchambers@nebraska.edu
Counsel for Defendants



                                                          /s/ Matthew J. Donnelly
                                                          Matthew J. Donnelly
